DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 12 August 2022.  Claims 1, 8 and 14 are currently amended.  Claims 3 and 10 are canceled.  Claims 1, 2, 4-9 and 11-15 are pending review in this action.  The previous objections to the Drawings and Specification are withdrawn in light of the newly filed Figure 2. The previous objection to the claims is withdrawn in light of Applicant’s corresponding amendments.  The previous Double Patenting rejection is withdrawn in light of the filed Terminal Disclaimer.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Terminal Disclaimer
The terminal disclaimer filed on 12 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending application number 16/869,911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 defines step c) as forming a materially-bonding engagement between the circuit board and cell tabs and forming a materially-bonding engagement between cell tabs of the cells. Claim 15 also requires that step c) be performed in time after step b). 
Claim 15 depends on claim 14.
Amended claim 14 defines step b) as disposing both the circuit board and a further circuit board on the tab side of the cell stack. 
The Specification includes no support for placing the further circuit board on the tab side of the cell stack before forming the materially-bonding engagements between the cell tabs and the circuit board. 
Moreover, such a process seems impossible within the disclosed structure. The further circuit board (53) covers the circuit board (52) and has a width which is equal to a width of the stack and thus wider than the tab columns (22a, 22b) (paragraphs [0103, 0105] and figures 2 and 9). Thus, once the further circuit board (53) is positioned on the tab side of the stack (as specified in step b)), it would cover the circuit board (52) and the cell tabs and it would then not be possible to form the welded contacts required in step c). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a further circuit board” on line 1.
Claim 9 depends on claim 1. 
Claim 1 recites “a further circuit board” on line 9.
It is thus unclear whether claim 9 is referring to the “further circuit board” of claim 1 or whether it requires an additional “further circuit board”. 
	For the purposes of examination, either interpretation will be considered to meet the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh and U.S. Pre-Grant Publication No. 2017/0194674, hereinafter Lee.
Regarding claim 1, Han teaches a battery pack (paragraph [0039] and figures 1 and 2). The battery pack comprises a plurality of cells (123) arranged in a stack. The battery cells (123) have cell tabs (121 and 122) (paragraph [0041]). The cell tabs (121 and 122) are on the same side of the stack and are arranged in two columns (paragraph [0044] and figure 2). The cell tabs (121 and 122) are bent (have “averted ends”) (paragraph [0046] and figure 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (170) is disposed within the intermediate zone and is electrically connected to the cell tabs (121 and 122) via bus bars (160) (paragraphs [0050, 0051] and figures 1 and 11). The circuit board (170) senses voltage of the battery cells (123) (paragraph [0057]) – therefore it “holds measuring electronics configured to measure voltages of the battery cells”.
A battery management system (BMS) (150) is disposed on the tab side of the stack (paragraph [0039]). The BMS (150) is positioned further from the stack than the circuit board (170) (figure 1). The BMS (150) includes a connector (175) used for communicating with the circuit board (170). Thus the connector (175) is an “electronic element” configured for interaction with the circuit board (170), which is a “user”.
Han’s battery cells (123) are flat cells retained within frame cartridges (125) (paragraph [0041] and figure 2). Han provides no information on the casing of each battery cell.
Han does not: 1) explicitly describe the battery cells (123) as “pouch” cells’ and 2) teach that the BMS is a circuit board.
Regarding 1), Roh teaches a comparable battery module (100) formed of a plurality of pouch cells (110). Each cell is a flat cell housed within a cartridge (130) (paragraphs [0037-0042] and figure 1). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a pouch as the casing of each of Han’s battery cells without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is well-known in the art that BMSs may be configured as circuit boards – see, e.g. Lee. Lee teaches a BMS circuit board (34), which includes data communication ports (36) to trans-receive data (paragraph [0043]). The data communication ports are interface electronics which interface with a sender/receiver (“user”) and are also transmission electronics configured for wireless transmission.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Han’s BMS (150) as a circuit board (“further circuit board”) and to include data communication ports for the purpose of being able to transmit signals related to the status of the battery cells.

Regarding claim 2, Han teaches that a plane of the circuit board (170) extends parallel to the tab side of the stack (figures 1 and 11).
Regarding claim 4, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160) (paragraphs [0050, 0051]). Therefore the connections are “identical”. 
Regarding claim 5, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160, “electrical cell connectors”) (paragraphs [0050, 0051]). The bus bars (160, “electrical connectors”) are metal pieces with preformed, fixed shapes and are not subject to bending or shaping during the course of assembly of the battery pack (paragraph [0050] and figures 4A, 5A and 6A). The ordinarily skilled artist would expect Han’s bus bars (160, “electrical connectors”) to be inflexible.
Regarding claim 6, Han teaches that the cell tabs (121 and 122) are connected to the circuit board (170) via bus bars (160, “electrical cell connectors”) (paragraphs [0050, 0051]). 
The bus bars (160, “electrical cell connectors”) project beyond a board edge of the circuit board (170) in the direction of the end limits of the tab columns (figures 1 and 11).
Regarding claim 8, Han teaches a case (110, “stack limiting structure”). The case (110, “stack limiting structure”) has an opening. The stack of battery cells (123) is disposed in the case (110, “stack limiting structure”). The cell tabs (121 and 122) are disposed in the opening. An insulation plate (130, “frame”) is disposed on the opening and supports the circuit board (170). The cell tabs (121 and 122) and the circuit board (170) are positioned in relation to each other by way of the case (110, “stack limiting structure”) and the insulation plate (130, “frame”).
Regarding claim 9, Han teaches a battery management system (BMS) (150) disposed on the tab side of the stack (paragraph [0039]). The BMS (150) is positioned further from the stack than the circuit board (170) (figure 1). 
The BMS (150) is wider than the tab columns (figure 1).
The BMS (150) also includes electronics for performing cell balancing (paragraph [0058]). As such it may be said to “hold power electronics for controlling the output of the driving power from the battery pack”. 
Han fails to teach that the BMS is a circuit board.
It is well-known in the art that BMSs may be configured as circuit boards – see, e.g. Lee (paragraph [0043]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Han’s BMS (150) as a circuit board without undue experimentation and with a reasonable expectation of success.

Regarding claim 11, Han teaches that the circuit board (170) includes through-holes (170h, “recesses”). The through-holes (170h, “recesses”) are used to couple the circuit board (170) to insulation plate (130) – thus, they are used for “positioning the circuit board”.
Regarding claim 12, Han teaches that the battery pack includes ten lithium-ion cells (123) connected in series (abstract, paragraph [0042] and figures 2 and 8). 
It is known in the art that a lithium-ion cell has a voltage in the range 2.5 V to 4.2 V - see, e.g. Roh (paragraph [0004]). 
Therefore, Han’s battery pack is understood to have a nominal voltage in the range 25 V to 42 V.
 
Regarding claim 14, Han teaches a method of producing a battery pack.  The method includes disposing a plurality of battery cells (123) in a stack. The battery cells (123) have cell tabs (121 and 122) (paragraph [0041]). The cell tabs (121 and 122) are disposed on the same side of the stack and are arranged in two columns (paragraph [0044] and figure 2). 
The cell tabs (121 and 122) are bent (have “averted ends”) (paragraph [0046] and figure 2). Edges of the bent portions (“averted ends”) define an intermediate zone. 
A circuit board (170) is disposed within the intermediate zone and is electrically connected to the cell tabs (121 and 122) via bus bars (160) (paragraphs [0050, 0051] and figures 1 and 11). A battery management system (BMS) (150) is disposed on the tab side of the stack (paragraph [0039]). The BMS (150) is positioned further from the stack than the circuit board (170) (figure 1).
The circuit board (170) senses voltage of the battery cells (123) (paragraph [0057]) – therefore it “holds measuring electronics configured to measure voltages of the battery cells”.
The BMS (150) includes a connector (175) used for communicating with the circuit board (170). Thus the connector (175) is an “electronic element” configured for interaction with the circuit board (170), which is a “user”.
Han does not: 1) explicitly describe the battery cells (123) as “pouch” cells’ and 2) teach that the BMS is a circuit board.
Regarding 1), Roh teaches a comparable battery module (100) formed of a plurality of pouch cells (110). Each cell is a flat cell housed within a cartridge (130) (paragraphs [0037-0042] and figure 1). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select a pouch as the casing of each of Han’s battery cells without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is well-known in the art that BMSs may be configured as circuit boards – see, e.g. Lee. Lee teaches a BMS circuit board (34), which includes data communication ports (36) to trans-receive data (paragraph [0043]). The data communication ports are interface electronics which interface with a sender/receiver (“user”) and are also transmission electronics configured for wireless transmission.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Han’s BMS (150) as a circuit board (“further circuit board”) and to include data communication ports for the purpose of being able to transmit signals related to the status of the battery cells.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh and U.S. Pre-Grant Publication No. 2017/0194674, hereinafter Lee as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2018/0361516, hereinafter Kobayashi.
Regarding claim 7, Han teaches that the cell tabs (121 and 122) and bus bars (160) are interconnected through mechanical fixing members (184) (paragraph [0048]).
Han fails to teach a material-bonding engagement.
The use of welding for electrical interconnection is ubiquitous in the art – see, e.g. Lee (paragraph [0044]) and Roh (paragraphs [0054, 0076, 0077]). It is further appreciated in the art that welding is superior to mechanical connections because it results in lower electrical resistance – see, e.g. Kobayashi (paragraph [0003]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement welding (“material-bonding”) engagement to form the electrical connections among the cell tabs (121 and 122) and bus bars (160).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0328908, hereinafter Han in view of U.S. Pre-Grant Publication No. 2018/0229621, hereinafter Roh and U.S. Pre-Grant Publication No. 2017/0194674, hereinafter Lee as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2016/0141728, hereinafter Fauteux.
Regarding claim 13, Han teaches a battery pack. 
Han does not specify an electrically driven treatment apparatus.
It is well-known in the art to use battery modules including a plurality of pouch battery cells to power instruments such as power tools or garden tools (“treatment apparatus”) – see, e,g. Fauteux (paragraphs [0005, 0024]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Han’s battery pack to power a garden tool or power tool (“treatment apparatus”) without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed on 12 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the Han reference does not teach “electronics” on the circuit board.
However, Han explicitly teaches that the circuit board senses voltages of the battery cells. To sense the voltages, the circuit board includes at least circuit elements which perform this function – those are “electronics”.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724